Citation Nr: 1130971	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  10-13 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother-in-law




ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from September 1967 to April 1969.  The Veteran's decorations for his service include a Purple Heart Medal.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In connection with this appeal the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2010.  A transcript of the hearing is associated with the claims file.

The Board notes that the Veteran submitted a timely notice of disagreement with the issues of entitlement to service connection for hypertension and for a prostate condition as well as the disability rating assigned for his shell fragment wounds.  A review of the record shows that in his March 2010 substantive appeal, the Veteran expressly limited the issues of appeal to the issues of entitlement to service connection for bilateral hearing loss disability and of entitlement to an increased disability rating for PTSD.  Therefore, the Board has limited its consideration accordingly. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  Bilateral hearing loss disability is not etiologically related to noise exposure sustained in active service.

2.  Throughout the initial rating period, the occupational and social impairment from the Veteran's PTSD has more nearly approximated deficiencies in most areas than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks or reduced reliability and productivity


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2010).

2.  The criteria for a disability rating of 70 percent, but not higher, for the entire initial rating period for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that prior to the initial adjudication of the claims the Veteran was mailed a letter in May 2008 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The May 2008 letter also provided the Veteran with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, and the Veteran has been afforded the appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims.


Legal Criteria

Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2010).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  This diagnostic code uses the general rating formula for mental disorders, which provides that a 30 percent disability rating is warranted for a mental disorder if it is productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent disability rating is warranted for a mental disorder when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The maximum schedular rating of 100 percent is warranted for a mental disorder when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Bilateral Hearing Loss Disability 

The Veteran has asserted that he has bilateral hearing loss disability as a result of acoustic trauma sustained during active service.  He reported that while serving in Vietnam he was subject to loud artillery noise, to include one loud blast in particular which the Veteran has reported caused his ears to bleed and for him to temporarily lose his hearing for three days.  He reported that he has experienced hearing loss ever since that time.  The Veteran also reported that he was not given a separation examination and that had he been, he would have reported his hearing problems at that time.    

A review of the Veteran's STRs shows that the Veteran had normal hearing at the time of his pre-induction examination in June 1967.  There is no evidence of record indicating that the Veteran complained of bilateral hearing loss disability while he was in active service.  There is no separation audiogram of record; however, there is a separation examination report of record.  The Veteran's April 1969 separation examination report shows that the Veteran's ears, nose, and throat were clinically normal upon examination. 

A review of the post-service medical records shows that the Veteran was first seen at the VA Medical Center for bilateral hearing loss disability in June 2008.  At that time, the Veteran was diagnosed with mild to moderately-severe mixed hearing loss in his right ear and moderate to moderately-severe sensorineural hearing loss in his left ear.  The VA audiologist did not link the Veteran's bilateral hearing loss disability to his active service at that time.  Since that first visit to the VA Medical Center, the Veteran has continued to be seen at the VA Medical Center for his bilateral hearing loss disability and has been given hearing aids to improve his hearing ability.  

In December 2008, the Veteran was afforded a VA audiological evaluation.  At that time, the Veteran reported acoustic trauma in active service, to include large artillery fire and the incident of bloody discharge and temporary hearing impairment described above.  He also reported that because he was in the field, he did not seek treatment for the bloody discharge and temporary hearing loss when the incident occurred.  The Veteran also reported civilian occupational noise exposure in that he worked as a carpenter for two years following his separation from active service and reported that he did not use hearing protection at that time.  Additionally, the Veteran reported that he had worked as a machinist for over 20 years following his work as a carpenter, but that hearing protection was required in some areas of the shop.  The Veteran also reported recreational noise exposure in the form of rifle fire while deer hunting.  The Veteran reported being exposed to 1-2 rifle shots per year for approximately the last 45 years.  He also reported routine, seasonal use of the lawn mower and occasional use of power tools.  

After an audiogram was provided, the audiologist diagnosed the Veteran with mild to moderately-severe sensorineural hearing loss in his right ear and moderately-severe to severe sensorineural hearing loss in his left ear.  The audiologist opined that the Veteran's bilateral hearing loss disability was not at least as likely as not related to his military noise exposure.  In this regard, the VA audiologist noted that the Veteran's STRs showed normal hearing at induction and were negative for hearing loss or ear, nose, and throat problems at separation.  Additionally, the VA audiologist noted that the STRs were negative for any evidence that the claimed condition was incurred in or aggravated by active service.  Also, the VA audiologist noted that there was no chronicity or continuity of care for the claimed condition as the first available documented hearing loss was the 2008 audiogram noted, which was done approximately 39 years following the Veteran's separation from active service.  The VA audiologist also noted that the Veteran had an extensive history of civilian occupational noise exposure, due to career as a machinist and time spent doing carpentry, as opposed to his short two year history of military noise exposure.  In the VA audiologist's opinion, there was insufficient evidence to establish a nexus between the Veteran's current hearing loss and military service given the Veteran's extensive civilian occupational noise exposure.  

Also of record are lay statements from two of the Veteran's fellow service members.  In a May 2010 statement, Mr. J.W. reported that he served with the Veteran while in Vietnam and that they were around some very loud large artillery noise on a regular basis.  He reported that the noise would become overwhelming at times.  He also reported that he knew the Veteran to have hearing problems because the Veteran would always ask people to repeat themselves.  However, Mr. J.W. did not report whether he had noticed the Veteran's hearing impairment while in active service or just since his separation from active service.

In another May 2010 statement, Mr. R.J. reiterated the Veteran's comments regarding large artillery noise exposure.  He also reported that between the rocket rounds and the mortar attacks, there was a point in time when nearly their entire group temporarily lost their hearing.  Mr. R.J. also reported that he, like the Veteran, did not remember receiving any sort of separation physical in either Vietnam or California, where he was discharged.

While the Veteran is competent to report when he first experienced symptoms of bilateral hearing loss disability and that they have continued since active service, see Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991); and the Board has found the Veteran to be credible; the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991).

In this regard, even assigning full credibility to the Veteran's and his fellow service members' reports of bilateral hearing loss disability during active service, the VA audiologist has competently opined that the Veteran's current bilateral hearing loss disability is not related to his active service.  Additionally, the VA audiologist has adequately supported her opinion with the rationale that the Veteran had 20+ years of occupational noise exposure and when that is compared with his two years of military noise exposure, there simply is not enough evidence to link the Veteran's current bilateral hearing loss disability to his noise exposure in service.  The Board notes that the Veteran has not provided any additional medical evidence controverting the December 2008 VA audiologist's opinion.  

Therefore, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for bilateral hearing loss disability is not warranted. 

Evaluation of PTSD

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

In October 2008, the Veteran was afforded a VA psychiatric examination.  At that time, the Veteran reported poor sleep in that he experienced flashbacks and nightmares on a regular basis.  He reported that he only got around four hours of sleep per night.  The Veteran also reported that he was hypervigilant and avoided crowds.  He reported experiencing depression and that he tried to avoid thinking about his time in Vietnam.  The Veteran reported that his symptoms had become more severe in the past year.  The Veteran also reported a longstanding history of alcohol abuse and that he got into bar fights often.  

Upon mental status examination, the Veteran was found to be casually dressed with good grooming and good hygiene.  The Veteran was oriented to time, place, and person.  His psychomotor activity was within normal limits.  His attitude was friendly and cooperative.  The Veteran's speech was at normal rate and tone and was coherent.  The Veteran's mood was discouraged and his affect was depressed.  The Veteran's thought process was logical and sequential and the Veteran denied suicidal and homicidal ideations, plans, and intent.  The Veteran denied auditory and visual hallucinations, but brought what could be paranoid delusions.  The Veteran denied experiencing panic attacks and engaging in obsessive and ritualistic behavior.  The Veteran's immediate memory appeared to be impaired, his recent memory appeared to be fair, and his remote memory appeared intact.  The Veteran was unable to do serial sevens and was unable to spell the word "world" backward.  The Veteran reported a decreased ability to maintain hygiene and being unable to shave on a daily basis.  The examiner diagnosed the Veteran with PTSD, depression, and alcohol abuse per history.  The examiner assigned a Global Assessment of Functioning scale (GAF) score of 55-60.  

At this juncture, the Board notes that GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].  Scores ranging from 41-50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51-60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

The Veteran has also received mental health treatment at the VA Medical Center.  A review of those treatment records shows that the Veteran has consistently presented with symptoms of depression, anxiety, trouble with sleeping, nightmares, flashbacks, avoidance tactics, lack of interest, detachment, restricted range of affect, irritability, angry outbursts, difficulty concentrating, and isolation.  The Veteran's VA Medical Center mental healthcare providers assigned him a GAF score of 50 in June 2008 and GAF score of 51 in January 2009.  

At his May 2010 Board hearing, the Veteran provided testimony with regard to his PTSD symptoms.  At that time, the Veteran reported that he had been married four times and that his current marriage only worked because he and his wife ignored each other.  The Veteran reported that he had a hard time accomplishing anything because of a lack of ambition and drive.  He reported that he did not finish what he started.  The Veteran reported that he lived in an isolated area where he rarely saw neighbors, except for his brother-in-law.  He did not report having any close friends or engaging in any social activities.  He reported that he spent most of his time just watching television.  The Veteran reported that he was forgetful and would often forget what he was doing mid-action.  The Veteran reported that he once went to the grocery store to pick up some items, but when he pulled into the parking lot he forgot what he was doing there and had to go home.  The Veteran reported that he did not sleep well because of flashbacks and nightmares.  He reported that he experienced suicidal thoughts every few months.  The Veteran also reported that he retired from his job as a machinist in January 2010 because he was told he could retire or he would be fired or demoted.  The Veteran reported that he had experienced difficulty getting along with his supervisors and fellow employees.  The Veteran reported that he had been unable to get another job since his retirement because the state of Michigan had been deeply affected by the downturn in the economy.  He reported that he was not sure he could continue to work, but did not report that this was solely a result of his service-connected PTSD.    

Also at the Veteran's May 2010 Board hearing was the Veteran's brother-in-law, who offered additional testimony regarding the Veteran's symptoms of PTSD.  The Veteran's brother-in-law reported that he had seen the Veteran on the point of suicide several times and that he had urged the Veteran to seek treatment at the VA Medical Center. 

Also of record is a May 2010 statement from the Veteran's current spouse.  In her statement, she reported that the Veteran had trouble sleeping and experienced rather severe nightmares.  She reported that she was not able to sleep in the same room as the Veteran any longer because she feared for her safety.  She reported that the Veteran became violent during his nightmares and had tried to choke her in her sleep.  She reported that the Veteran had become much more secluded from his usual activities.  She noted that the Veteran used to enjoy a beer or two, but that lately he had been consuming beer until he was drunk and eventually passed out.  The Veteran's spouse reported that when the Veteran was drunk, which was often, he was belligerent and verbally aggressive.  She reported that he no longer wanted to tend to his daily hygiene and when left on his own to decide when to bathe, he would go for 10 or more days without bathing or taking care of his personal hygiene.  She reported that he no longer engaged in the activities he used to enjoy, such as driving through the countryside, restoring an old truck, and carpentry/masonry work.  The Veteran's spouse reported that the Veteran did not eat unless she put prepared food in front of him.  She reported that the Veteran would not call his children and that if anyone came to the house to visit he would retire to the garage alone or drive out to the lake to be by himself.  She reported that the Veteran spoke about death and killing himself with a gun at least once every three months.  She reported that a typical day for the Veteran included him getting out of bed, playing solitaire on the computer, watching television until around noon, going to the garage, driving to the lake around 3 pm where he would drink until he was drunk, and then going home and watching television until he passed out.   

The Board finds that the Veteran is entitled to a 70 percent disability rating for the entire initial evaluation period.  In this regard, the Board notes that the Veteran has reported consistent suicidal ideations, memory difficulties, and rather severe isolationism.  The Veteran did not report having any friends, engaging in any social activities, or even having a very good relationship with his current wife.  The Veteran's spouse reported that the Veteran had increased his consumption of alcohol, that he had showed an increased inability to attend to his personal hygiene, and that he spent the majority of his time alone.  The Board finds that this is sufficient evidence of deficiencies in most areas, thus warranting a 70 percent disability rating for PTSD.

Consideration has been given to assigning a higher evaluation; however, the Board finds that there is no reasonable basis for concluding that the social and occupational impairment during this period more nearly approximated total than deficiencies in most areas.  In this regard, the Board notes that recently, the Veteran has been seeking mental health counseling at the VA Medical Center.  Additionally, the Veteran appears to have a good relationship with his brother-in-law, who was the one who eventually urged the Veteran to seek mental health treatment at the VA Medical Center.  Additionally, while the evidence of record indicates that the Veteran retired in January 2010 because he was asked to, the Veteran did report that he had been unable to find another job because of the current state of the economy and not strictly because of his PTSD symptoms.  Additionally, the evidence discussed above fails to show that the Veteran experiences gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, disorientation to time or place, and memory loss for names of close relatives, own occupation or own name.  Therefore, a disability rating of 100 percent for PTSD is not warranted in this case.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board acknowledges that the results of the VA examinations; the symptoms described in the mental health treatment notes; and the symptoms described by the Veteran, his wife, and his brother-in-law; do not indicate that the Veteran experiences all of the symptoms associated with a 70 percent disability rating for PTSD.  However, the Court has held that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, a finding that there are deficiencies in most areas is sufficient to warrant a 70 percent disability rating even though all the specific symptoms listed for a 70 percent rating are not manifested.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the manifestations of the disability are contemplated by the schedular criteria.  There is no record indicating that the Veteran has been hospitalized for his PTSD.  The Veteran retired in January 2010, but reported that the reason he had not been able to get another job was because of the downturn in the economy.  Additionally, the Board has increased the disability rating as warranted by the symptoms reported by the Veteran and his family and the information provided in the VA examination report and VA Medical Center treatment notes.  In sum, there is no indication that the average industrial impairment from the disability is total.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.  Thun, id.

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation; there must be cogent evidence of unemployability in the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Veteran has not asserted, and the file does not show, that the Veteran is unemployed solely due to the service-connected PTSD on appeal.  The Board accordingly finds that a claim for TDIU is not raised in conjunction with the issue before the Board.

In sum, the Board has found the criteria for increased initial rating of 70 percent are met, and the Veteran's appeal is granted to that extent.

The benefit-of-the-doubt rule has been applied in the Veteran's favor.


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

The Board having determined that the Veteran's PTSD warrants a 70 percent disability rating for the entire evaluation period, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


